                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  RONI GONZALEZ,                                         §
                                                         §
          Plaintiff,                                     §
                                                         §
  v.                                                     § Action No.: 4:19-cv-230-ALM-KPJ
                                                         §
  MAYHILL BEHAVIORAL HEALTH, LLC,                        §
                                                         §
          Defendant.                                     §
                                                         §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Mayhill Behavioral Health, LLC’s (“Defendant”)

Federal Rule of Civil Procedure 12(b)(1) Motion to Dismiss (the “Motion to Dismiss”) (Dkt. 5).

Plaintiff filed a Response (Dkt. 9) in which she states she is unopposed to the relief requested in

the Motion to Dismiss and requests the Court grant Defendant’s Motion to Dismiss. See Dkt. 9.

The parties have consented to proceed before the undersigned for all proceedings in this case and

this matter was referred to the undersigned for all further proceedings. See Dkts. 10, 11, 12, 13.

       Upon consideration, the Court the Motion to Dismiss (Dkt. 5) is GRANTED.

                                    I. LEGAL STANDARD

       Rule 12(b)(1) provides that a party may assert the defense of lack of subject-matter

jurisdiction by motion. FED. R. CIV. P. 12(b)(1). A court must address a Rule 12(b)(1) jurisdictional

challenge before addressing a challenge on the merits under Rule 12(b)(6). Braatz, L.L.C. v. Red

Mango FC, L.L.C., 642 F. App’x 406, 408–09 (5th Cir. 2016) (per curiam) (citing Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001)). Addressing Rule 12(b)(1) arguments first

“prevents a court without jurisdiction from prematurely dismissing a case with prejudice.”

Ramming, 281 F.3d at 161.
       “Where a court lacks the statutory power to adjudicate a case, it must dismiss for lack of

subject matter jurisdiction under Rule 12(b)(1).” Boy Scouts of Am. v. Nat’l Union Fire Ins. Co. of

Pittsburgh, 2016 WL 495599, at *2 (N.D. Tex. Feb. 8, 2016) (citing Home Builders Ass’n of Miss.,

Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). The Declaratory Judgment

Act provides, “In a case of actual controversy within its jurisdiction . . . any Court of the United

States . . . may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Declaratory

judgment is available only in circumstances where an “actual controversy” exists. Orix

Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 896 (5th Cir. 2000). That is, it is available only

when the declaratory judgment action is ripe. Id. If the action is not ripe, it is not justiciable

and must be dismissed. See id.

                                        II. ANALYSIS

       This is an employment case. Plaintiff’s Complaint (Dkt. 1) alleges violations of the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seq., arising out of

Plaintiff’s employment for Defendant. See Dkt. 1; Dkt. 5 at 2.

       Defendant filed the Motion to Dismiss in order “to enforce a binding, enforceable

arbitration agreement with Plaintiff Roni Gonzalez in connection with all disputes arising out of

her former employment.” See Dkt. 5 at 1. Defendant argues that under the arbitration agreement,

Plaintiff acknowledged that she would be bound by its terms and agreed to submit all disputes

arising from her employment with Defendant to binding arbitration. Accordingly, because the

parties are subject to a binding arbitration agreement, Defendant argues that pursuant to the Federal

Arbitration Act, 9 U.S.C. § 3–4, the Court lacks subject-matter jurisdiction.




                                                 2
            Upon review, and given Plaintiff’s agreement with the relief requested in Defendant’s

    Motion to Dismiss, the Court finds that the Court lacks subject-matter jurisdiction to decide the

    claims in this matter. Accordingly, the Court Defendant’s Motion to Dismiss (Dkt. 5) is

    GRANTED.

                             III. CONCLUSION AND RECOMMENDATION

            For the foregoing reasons, Defendant’s Motion to Dismiss (Dkt. 5) is hereby GRANTED

    and Plaintiff’s claims are dismissed without prejudice.

            Plaintiff is hereby ORDERED to arbitrate her claims against Defendant in accordance with
.   the arbitration requirement in the parties’ Alternative Resolution of Conflicts Agreement.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.

            SIGNED this 6th day of June, 2019.

                         .


                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    3
